Case 8:20-mc-00127-JLS-JDE Document 43-3 Filed 01/19/21 Page 1 of 41 Page ID
                                 #:1985




                       Exhibit B
Case 8:20-mc-00127-JLS-JDE Document 43-3 Filed 01/19/21 Page 2 of 41 Page ID
                                 #:1986



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


 CELLULAR COMMUNICATIONS                        §
 EQUIPMENT LLC,                                 §
                                                §
         Plaintiff,                             §            Case No. 2:20-CV-00078-JRG
                                                §
 v.                                             §
                                                §             JURY TRIAL DEMANDED
 HMD GLOBAL OY,                                 §
                                                §
          Defendant.                            §


      PLAINTIFF’S NOTICE OF SUBPOENA AD TESTIFICANDUM AND SUBPOENA
               DUCES TECUM TO UL VERIFICATION SERVICES INC.

        PLEASE TAKE NOTICE that, pursuant to Rule 45 of the Federal Rules of Civil Procedure,

Plaintiff Cellular Communications Equipment LLC (“Plaintiff” or “CCE”), by and through its

undersigned counsel, are issuing the attached subpoena duces tecum UL Verification Services Inc.

(“UL Verification”). UL Verification is instructed to produce and permit inspection and copying

of the documents set forth in Attachment A to the subpoena duces tecum at the time and location

specified in the subpoena, or at another mutually agreeable time and location.

         Further, pursuant to Rules 30 and 45 of the Federal Rules of Civil Procedure, Plaintiff, by

and through its undersigned counsel, are issuing the attached subpoena ad testificandum to UL

Verification. Plaintiff shall take the deposition upon oral examination of UL Verification under

oath and before a duly authorized notary public or other person authorized by law to administer

oaths. The testimony shall address the topics set forth in Attachment B and be recorded by

stenographic and/or videographic means. UL Verification is instructed to appear at the time and




                                                 1
Case 8:20-mc-00127-JLS-JDE Document 43-3 Filed 01/19/21 Page 3 of 41 Page ID
                                 #:1987



location specified in the subpoena ad testificandum, or at another mutually agreeable time and

location.

       Pursuant to Rule 30, CCE and UL Verification are obligated to promptly meet and confer

to discuss the subpoena ad testificandum. Please contact CCE at your earliest convenience to

confer about the matters of examination.

Dated: January 13, 2021                            Respectfully submitted,

                                                   /s/ Jeffrey R. Bragalone
                                                   Jeffrey R. Bragalone (lead attorney)
                                                   Texas Bar No. 02855775
                                                   Jonathan H. Rastegar
                                                   Texas Bar No. 24064043
                                                   Jerry D. Tice II
                                                   Texas Bar No. 24093263
                                                   Hunter S. Palmer
                                                   Texas Bar No. 24080748

                                                   BRAGALONE CONROY PC
                                                   2200 Ross Avenue
                                                   Suite 4500W
                                                   Dallas, TX 75201
                                                   Tel: (214) 785-6670
                                                   Fax: (214) 785-6680
                                                   jbragalone@bcpc-law.com
                                                   jrastegar@bcpc-law.com
                                                   jtice@bcpc-law.com
                                                   hpalmer@bcpc-law.com

                                                   Attorneys for Plaintiff
                                                   CELLULAR COMMUNICATIONS
                                                   EQUIPMENT LLC


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document

was served on Defendant through its counsel of record via email on January 13, 2021.

                                                   /s/ Jeffrey R. Bragalone
                                                   Jeffrey R. Bragalone

                                               2
         Case 8:20-mc-00127-JLS-JDE Document 43-3 Filed 01/19/21 Page 4 of 41 Page ID
                                          #:1988
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                           Eastern District of Texas
                                                       __________              __________
 CELLULAR COMMUNICATIONS EQUIPMENT LLC
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 2:20-CV-0078-JRG
                       HMD GLOBAL OY                                          )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                 UL Verification Services Inc. c/o The Corporation Trust Company
                                Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801
                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
           See Attachment 1 - electronic documents may be sent to wlyon@bcpc-law.com


  Place: Bragalone Conroy, P.C.                                                         Date and Time:
           2200 Ross Avenue, Suite 4500W                                                                     01/27/2021 9:00 am
           Dallas, Texas 75201

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        01/13/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                 /s/ Jeffrey R. Bragalone
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Cellular Communications Equipment LLC                                   , who issues or requests this subpoena, are:
Jeffrey R. Bragalone, 2200 Ross Avenue, Suite 4500W, Dallas, Texas 75201, (214) 785-6671

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
        Case 8:20-mc-00127-JLS-JDE Document 43-3 Filed 01/19/21 Page 5 of 41 Page ID
                                         #:1989
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 2:20-CV-0078-JRG

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
         Case 8:20-mc-00127-JLS-JDE Document 43-3 Filed 01/19/21 Page 6 of 41 Page ID
                                          #:1990
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 8:20-mc-00127-JLS-JDE Document 43-3 Filed 01/19/21 Page 7 of 41 Page ID
                                 #:1991



                       ATTACHMENT A – DOCUMENT REQUESTS


                                        I.    DEFINITIONS

       1.      The terms “you,” “your,” and/or “UL Verification” means UL Verification Services

Inc. and its present or former subsidiaries, parents, affiliates, divisions, successors, predecessors,

agents, employees, representatives, directors, officers, trustees, and attorneys, or any other person

or entity acting in whole or in part in concert with any of the foregoing.

       2.      The term “HMD” means HMD Global Oy and its present or former subsidiaries,

parents, affiliates, divisions, successors, predecessors, agents, employees, representatives,

directors, officers, trustees, and attorneys, or any other person or entity acting in whole or in part

in concert with any of the foregoing. For the avoidance of doubt, the term HMD, as defined,

includes HMD America, Inc.

       3.      The term “Plaintiff” or “CCE” means Cellular Communications Equipment LLC.

       4.      The terms “and” and “or”, when used herein, shall be construed conjunctively or

disjunctively as necessary to bring within the scope of the subject interrogatory all responses that

might otherwise be construed to be outside of its scope.

       5.      The term “HMD Product(s)” means the products identified in Appendix A, herein.

       6.      The term “text message(s)” means any one of, or any portion of, an SMS message,

MMS message, or RCS message.

       7.      The term “Text Message Related Test(s)” means any and all tests that include or

are otherwise related to sending, attempting to send, receiving, attempting to receive, generating

any portion of, or attempting to generate any portion of a text message; and/or any and all tests

involving use of any HMD Products’ messaging application (e.g., the Messages application).




                                                  1
Case 8:20-mc-00127-JLS-JDE Document 43-3 Filed 01/19/21 Page 8 of 41 Page ID
                                 #:1992



       8.      The terms “document” and/or “thing” are synonymous in meaning and equal in

scope to the usage of this term in FED. R. CIV. P. 34(a) (and as construed under the applicable

case law) and shall be construed to mean, at least, but without limitation any written, printed,

typed, stored, photostated, photographed, recorded or otherwise reproduced communication,

compilation or reproduction including computer or electronically generated or stored information

or data, whether asserted to be privileged or not. “Document” and/or “thing” specifically includes

all forms of electronically stored information allowed by Federal Rules of Civil Procedure 26 and

34. A draft or non-identical copy is a separate “document” and/or “thing” within the meaning of

this term. As used herein, “document” and/or “thing” also means any tangible item(s), which

constitute or contain matters within the scope of Fed. R. Civ. P. 26(b).

       9.      The terms “litigation” or “lawsuit” refer to CCE’s lawsuit for the alleged

infringement of the patents-in-suit in the United States District Court for the Eastern District of

Texas, Marshall Division, Case No. 2:20-cv-078.

       10.     The term “person” shall be broadly construed to include natural persons, as well as

corporations, partnerships, unincorporated associations, joint ventures, sole proprietorships, or any

other entity or organization of individuals.

                                      II.      INSTRUCTIONS

       1.        Under Rule 34 of the Federal Rules of Civil Procedure, you are required to

produce the documents as they are kept in the usual course of business or to organize and label

them to correspond with the categories of this request. Accordingly, whenever a document or

group of documents is taken out of a file folder, file drawer, file box, or notebook, before the

same is produced, Plaintiff requests that you attach thereto a copy of the label on the file folder,

file drawer, file box, or notebook from which the document or group of documents was removed.

You shall also provide an index of all documents produced.

                                                  2
Case 8:20-mc-00127-JLS-JDE Document 43-3 Filed 01/19/21 Page 9 of 41 Page ID
                                 #:1993



         2.      Each Request for Production shall operate and be responded to independently and,

unless otherwise indicated, no Request for Production limits the scope of any other Request.

         3.      If any of the documents requested herein are no longer in your possession,

custody, or control, please identify each such requested document by date, type of document,

person(s) from whom sent, person(s) to whom sent, person(s) receiving copies, and provide a

summary of the pertinent contents.

         4.    If any document responsive to these requests has been destroyed, please describe

the content of such document, the location of any copies of such document, the date of such

destruction, the name of the person who ordered or authorized such destruction, and the reason

for such destruction.

         5.    If any document responsive to these requests is objected to on the grounds of

confidentiality to any Third Party, please provide a brief description of the document and the

date appearing on that document, and identify the person(s) to whom the duty of confidentiality

is owed.

         6.    If any document or thing responsive to these Requests is objected to on the

ground of privilege or work product, or for any other reason, with respect to each such document,

state:

         (a)     the type of document or thing (e.g., letter notebook, sketch, etc.);

         (b)     the identity of its author(s) or creator(s);

         (c)     the identity of its recipient(s) and any other person whose names appear on or

in connection with the document of thing;

         (d)     a summary of the subject matter and content of the document or thing;

         (e)     the identity of the person(s) to the whom the document or thing or any



                                                   3
Case 8:20-mc-00127-JLS-JDE Document 43-3 Filed 01/19/21 Page 10 of 41 Page ID
                                 #:1994



portion thereof has already been revealed;

       (f)      the source and present location of the document or thing and the name

and position of the custodian thereof;

       (g)      the date of the document or thing; and

       (h)      the basis upon which it is being withheld.

       7.       Electronically stored information as contemplated by Rule 34 of the Federal Rules

of Civil Procedure refers to all computer or electronically stored or generated data and

information and shall include all attachments to and enclosures with any requested item, to

which they are attached or with which they are enclosed, and all drafts thereof. Electronically

stored information includes information stored in any format and on any storage media, including

for example, but not limited to: hard disks; floppy disks; optical disks; flash memory devices;

and magnetic tape, whether fixed, portable or removable. The format of electronically stored

information includes for example, but is not limited to: word-processing documents;

electronic spreadsheets; electronic presentation documents; e-mail messages; image files; sound

files; material or information stored in databases, or accessible from databases, of whatever

description. Electronically stored information includes all associated metadata that is routinely

maintained or saved, which includes for example, but is not limited to: document title or name;

file name; date and time of creation; date and time of last edit; identity of author; identity of

owner; identities of editors; identities of recipients; changes; history of changes; e-mail header

information; and e-mail routing information. Such metadata must be produced with the

Documents, and maintained by the producing party. Electronically stored information includes

for example, but is not limited to: source code, object code, correspondence, telegrams,

memoranda, communications, minutes or records of meetings and conferences, lists of persons



                                                4
Case 8:20-mc-00127-JLS-JDE Document 43-3 Filed 01/19/21 Page 11 of 41 Page ID
                                 #:1995



attending meetings or conferences, summaries, records of conversations, drafts, notes, logs,

invention records and disclosures, translations, drawings, graphs, charts, photographs, sound

recordings, images, data compilations, computer records or printouts, specifications, reports,

opinions, summaries, agreements, forecasts, plan drawings, mask works, engineering drawings,

expressions or statements of policy, consultations, brochures, pamphlets, advertisements,

publications, circulars, trade letters, press releases, drafts of any documents, and revisions of

drafts of any documents.

       8.       Please produce all electronically stored information in native format with all

associated metadata.

       9.       The Protective Orders (Exhibits 1 and 2 hereto) include provisions governing

disclosure of confidential documents. Confidential documents may be designated and produced for

inspection pursuant to the terms of the Protective Orders.

       10.      You are required to supplement your responses to these Requests for

Production of Documents under Fed. R. Civ. P. 26(e) as new information becomes available.

       11.      For each of these requests, the relevant timeframe is March 17, 2014 through the

present.




                                                 5
Case 8:20-mc-00127-JLS-JDE Document 43-3 Filed 01/19/21 Page 12 of 41 Page ID
                                 #:1996



                          III.   REQUESTS FOR PRODUCTION

RFP No. 1:     Documents sufficient to show all requests from HMD to you to perform any Text

Message Related Test for any HMD Product.

RFP No. 2:     Documents sufficient to describe in detail each Text Message Related Test that has

been performed by you in relation to any HMD Product.

RFP No. 3:     Documents sufficient to describe in detail each Text Message Related Test

performed by you in relation to any HMD Product, wherein the Text Message Related Test

includes a text message comprising a short code.

RFP No. 4:     All documents provided to HMD related to any testing result for any Text Message

Related Test(s).

RFP No. 5:     All agreements between HMD and you related to any Text Message Related Test.

RFP No. 6:     All invoices or other requests for payment provided to HMD in relation to testing

any HMD Product.

RFP No. 7:     Documents sufficient to show persons knowledgeable of each Text Message

Related Test that has been performed by you in relation to any HMD Product.

RFP No. 8:     For each Text Message Related Test that has been performed by you in relation to

any HMD Product, documents sufficient to show where and when each test occurred.

RFP No. 9:     All communications between you and HMD relating to this lawsuit, CCE, or U.S.

Patent No. 7,218,923.




                                               6
Case 8:20-mc-00127-JLS-JDE Document 43-3 Filed 01/19/21 Page 13 of 41 Page ID
                                 #:1997



                               APPENDIX A – HMD Products


 Nokia 9.3 PureView      Nokia 9 PureView           Nokia 8.3 5G    Nokia 8.1
 Nokia 8 Sirocco         Nokia 8                    Nokia 7.2       Nokia 7.1
 Nokia 7 Plus            Nokia 7                    Nokia 6.2       Nokia 6.1 Plus
 Nokia 6.1               Nokia 6                    Nokia 5.3       Nokia 5.1 Plus
 Nokia 5.1               Nokia 5                    Nokia 4.2       Nokia 3.2
 Nokia 3.1 Plus          Nokia 3.1 C                Nokia 3.1 A     Nokia 3.1
 Nokia 3 V               Nokia 3                    Nokia 2.3       Nokia 2.2
 Nokia 2.1               Nokia 2 V                  Nokia 2         Nokia 1.3
 Nokia 1 Plus            Nokia 1                    Nokia C5 Endi   Nokia C2 Tava
 Nokia C2 Tennen         Nokia C2                   Nokia C1        Nokia X71
 Nokia 2 Verizon         Nokia 3.1 Rooster          Nokia X5        Nokia X6
 Nokia X7                Nokia 8 V 5G UW
                         (aka the Nokia 8.3 V
                         5G)

In addition to the above-identified models, all other substantially similar models—including all

devices with Android version 4.2 or higher—that are made, used, sold, offered for sale, and/or

imported by Defendant are included in the Accused Instrumentalities.




                                                7
Case 8:20-mc-00127-JLS-JDE Document 43-3 Filed 01/19/21 Page 14 of 41 Page ID
                                 #:1998




                               EXHIBIT 1
Case
 Case8:20-mc-00127-JLS-JDE Document
      2:20-cv-00078-JRG Document 31 43-3   Filed 01/19/21
                                     Filed 08/14/20  Page Page
                                                          1 of 1715PageID
                                                                    of 41 #:
                                                                          Page
                                                                             354ID
                                  #:1999



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 CELLULAR COMMUNICATIONS                              §
 EQUIPMENT LLC,                                       §
                                                      §
                Plaintiff,                            §
                                                      §
 v.                                                   §   CIVIL ACTION NO. 2:20-CV-00078-JRG
                                                      §
 HMD GLOBAL OY,                                       §
                                                      §
                Defendant.                            §

                                     PROTECTIVE ORDER

       WHEREAS, Plaintiff Cellular Communications Equipment LLC and Defendant HMD

Global Oy, hereafter referred to as “the Parties,” believe that certain information that is or will be

encompassed by discovery demands by the Parties involves the production or disclosure of trade

secrets, confidential business information, or other proprietary information;

       WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance

with Federal Rule of Civil Procedure 26(c):

       THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

1.       Each Party may designate as confidential for protection under this Order, in whole or in

        part, any document, information or material that constitutes or includes, in whole or in

        part, confidential or proprietary information or trade secrets of the Party or a Third Party

        to whom the Party reasonably believes it owes an obligation of confidentiality with respect

        to such document, information or material (“Protected Material”). Protected Material shall

        be designated by the Party producing it by affixing a legend or stamp on such document,

        information or material as follows: “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL -

        ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL - SOURCE CODE.”

                                                  1
Case
 Case8:20-mc-00127-JLS-JDE Document
      2:20-cv-00078-JRG Document 31 43-3   Filed 01/19/21
                                     Filed 08/14/20  Page Page
                                                          2 of 1716PageID
                                                                    of 41 #:
                                                                          Page
                                                                             355ID
                                  #:2000



       The word(s) “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES

       ONLY,” or “HIGHLY CONFIDENTIAL - SOURCE CODE shall be placed clearly on

       each page of the Protected Material (except deposition and hearing transcripts) for which

       such protection is sought. For deposition and hearing transcripts, the word(s)

       “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or

       “HIGHLY CONFIDENTIAL - SOURCE CODE” shall be placed on the cover page of the

       transcript (if not already present on the cover page of the transcript when received from

       the court reporter) by each attorney receiving a copy of the transcript after that attorney

       receives notice of the designation of some or all of that transcript as “CONFIDENTIAL.”

2.     Any document produced under Patent Rules 2-2, 3-2, and/or 3-4 before issuance of this

       Order with the designation “Confidential” or “Confidential - Outside Attorneys’ Eyes

       Only” shall receive the same treatment as if designated “HIGHLY CONFIDENTIAL -

       ATTORNEYS’ EYES ONLY” under this Order, unless and until such document is

       redesignated to have a different classification under this Order.

3.     With respect to documents, information, or material designated “CONFIDENTIAL,

       “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or “HIGHLY

       CONFIDENTIAL - SOURCE CODE” (“DESIGNATED MATERIAL”),1 subject to the

       provisions herein and unless otherwise stated, this Order governs, without limitation: (a)

       all documents, electronically stored information, and/or things as defined by the Federal

       Rules of Civil Procedure; (b) all pretrial, hearing or deposition testimony, or documents




1
  The term DESIGNATED MATERIAL is used throughout this Protective Order to refer to the
class of materials designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL -
ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL - SOURCE CODE,” both
individually and collectively.
                                               2
Case
 Case8:20-mc-00127-JLS-JDE Document
      2:20-cv-00078-JRG Document 31 43-3   Filed 01/19/21
                                     Filed 08/14/20  Page Page
                                                          3 of 1717PageID
                                                                    of 41 #:
                                                                          Page
                                                                             356ID
                                  #:2001



       marked as exhibits or for identification in depositions and hearings; (c) pretrial pleadings,

       exhibits to pleadings and other court filings; (d) affidavits; and (e) stipulations. All copies,

       reproductions, extracts, digests and complete or partial summaries prepared from any

       DESIGNATED MATERIALS shall also be considered DESIGNATED MATERIAL and

       treated as such under this Order.

4.     A    designation    of   Protected    Material    (i.e.,   “CONFIDENTIAL,”          “HIGHLY

       CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL -

       SOURCE CODE”) may be made at any time. Inadvertent or unintentional production of

       documents, information or material that has not been designated as DESIGNATED

       MATERIAL shall not be deemed a waiver in whole or in part of a claim for confidential

       treatment. Any party that inadvertently or unintentionally produces Protected Material

       without designating it as DESIGNATED MATERIAL may request destruction of that

       Protected Material by notifying the recipient(s), as soon as reasonably possible after the

       producing Party becomes aware of the inadvertent or unintentional disclosure, and

       providing replacement Protected Material that is properly designated. The recipient(s)

       shall then destroy all copies of the inadvertently or unintentionally produced Protected

       Materials and any documents, information or material derived from or based thereon.

5.     “CONFIDENTIAL” documents, information and material may be disclosed only to the

       following persons, except upon receipt of the prior written consent of the designating

       party, upon order of the Court, or as set forth in paragraph 12 herein:

           (a)     outside counsel of record in this Action for the Parties;

           (b)     employees of such counsel assigned to and reasonably necessary to assist such
                   counsel in the litigation of this Action;




                                                 3
Case
 Case8:20-mc-00127-JLS-JDE Document
      2:20-cv-00078-JRG Document 31 43-3   Filed 01/19/21
                                     Filed 08/14/20  Page Page
                                                          4 of 1718PageID
                                                                    of 41 #:
                                                                          Page
                                                                             357ID
                                  #:2002



          (c)      in-house counsel for the Parties, including outside counsel performing the
                   functions of in-house counsel, who either have responsibility for making
                   decisions dealing directly with the litigation of this Action, or who are assisting
                   outside counsel of record in the litigation of this Action, provided that such in-
                   house and outside counsel complete the Undertaking attached as Appendix A
                   hereto and the same is served upon the producing Party;

          (d)      up to and including three (3) designated representatives of each of the Parties
                   to the extent reasonably necessary for the litigation of this Action, except that
                   either party may in good faith request the other party’s consent to designate
                   one or more additional representatives, the other party shall not unreasonably
                   withhold such consent, and the requesting party may seek leave of Court to
                   designate such additional representative(s) if the requesting party believes the
                   other party has unreasonably withheld such consent;

          (e)      outside consultants or experts (i.e., not existing employees or affiliates of a
                   Party or an affiliate of a Party) retained for the purpose of this litigation,
                   provided that: (1) such consultants or experts are not presently employed by
                   the Parties hereto for purposes other than this Action; (2) before access is
                   given, the consultant or expert has completed the Undertaking attached as
                   Appendix A hereto and the same is served upon the producing Party with a
                   current curriculum vitae of the consultant or expert at least ten (10) days before
                   access to the Protected Material is to be given to that consultant or Undertaking
                   to object to and notify the receiving Party in writing that it objects to disclosure
                   of Protected Material to the consultant or expert. The Parties agree to promptly
                   confer and use good faith to resolve any such objection. If the Parties are
                   unable to resolve any objection, the objecting Party may file a motion with the
                   Court within fifteen (15) days of the notice, or within such other time as the
                   Parties may agree, seeking a protective order with respect to the proposed
                   disclosure. The objecting Party shall have the burden of proving the need for a
                   protective order. No disclosure shall occur until all such objections are
                   resolved by agreement or Court order;

          (f)      independent litigation support services, including persons working for or as
                   court reporters, graphics or design services, interpreters or translators, jury or
                   trial consulting services, and photocopy, document imaging, and database
                   services retained by counsel and reasonably necessary to assist counsel with
                   the litigation of this Action; and

          (g)      the Court and its personnel.

6.     A Party shall designate documents, information or material as “CONFIDENTIAL” only

       upon a good faith belief that the documents, information or material contains confidential

       or proprietary information or trade secrets of the Party or a Third Party to whom the Party

                                                  4
Case
 Case8:20-mc-00127-JLS-JDE Document
      2:20-cv-00078-JRG Document 31 43-3   Filed 01/19/21
                                     Filed 08/14/20  Page Page
                                                          5 of 1719PageID
                                                                    of 41 #:
                                                                          Page
                                                                             358ID
                                  #:2003



       reasonably believes it owes an obligation of confidentiality with respect to such documents,

       information or material.

7.     Documents, information or material produced pursuant to any discovery request in this

       Action, including but not limited to Protected Material designated as DESIGNATED

       MATERIAL, shall be used by the Parties only in the litigation of this Action and shall not

       be used for any other purpose. Any person or entity who obtains access to DESIGNATED

       MATERIAL or the contents thereof pursuant to this Order shall not make any copies,

       duplicates, extracts, summaries or descriptions of such DESIGNATED MATERIAL or any

       portion thereof except as may be reasonably necessary in the litigation of this Action. Any

       such copies, duplicates, extracts, summaries or descriptions shall be classified

       DESIGNATED MATERIALS and subject to all of the terms and conditions of this Order.

8.     To the extent a producing Party believes that certain Protected Material qualifying to be

       designated CONFIDENTIAL is so sensitive that its dissemination deserves even further

       limitation, the producing Party may designate such Protected Material “HIGHLY

       CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or to the extent such Protected

       Material includes computer source code and/or live data (that is, data as it exists residing

       in a database or databases) (“Source Code Material”), the producing Party may designate

       such Protected Material as “HIGHLY CONFIDENTIAL - SOURCE CODE.”

9.     For Protected Material designated HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES

       ONLY, access to, and disclosure of, such Protected Material shall be limited to individuals

       listed in paragraphs 5(a-c) and (e-g); provided, however, that access by in-house counsel

       pursuant to paragraph 5(c) be limited to in-house counsel who exercise no competitive

       decision-making authority on behalf of the client.



                                                5
Case
 Case8:20-mc-00127-JLS-JDE Document
      2:20-cv-00078-JRG Document 31 43-3   Filed 01/19/21
                                     Filed 08/14/20  Page Page
                                                          6 of 1720PageID
                                                                    of 41 #:
                                                                          Page
                                                                             359ID
                                  #:2004



10.    For Protected Material designated HIGHLY CONFIDENTIAL - SOURCE CODE, the

       following additional restrictions apply:

       (a)    Access to a Party’s Source Code Material shall be provided only on “stand-alone”
              computer(s) (that is, the computer may not be linked to any network, including a
              local area network (“LAN”), an intranet or the Internet). The stand-alone
              computer(s) may be connected to (i) a printer, or (ii) a device capable of temporarily
              storing electronic copies solely for the limited purposes permitted pursuant to
              paragraphs 10 (h and k) below. Additionally, except as provided in paragraph 10(k)
              below, the stand-alone computer(s) may only be located at the offices of the
              producing Party’s outside counsel;

       (b)    The receiving Party shall inform the producing Party of its intent to inspect the
              stand-alone computer(s) at least three days prior to any inspection. The receiving
              Party shall make reasonable efforts to restrict its requests for such access to the
              stand-alone computer(s) to normal business hours, which for purposes of this
              paragraph shall be 8:00 a.m. through 6:00 p.m., local time. However, upon
              reasonable notice from the receiving party, the producing Party shall make
              reasonable efforts to accommodate the receiving Party’s request for access to the
              stand-alone computer(s) outside of normal business hours. The Parties agree to
              cooperate in good faith such that maintaining the producing Party’s Source Code
              Material at the offices of its outside counsel shall not unreasonably hinder the
              receiving Party’s ability to efficiently and effectively conduct the prosecution or
              defense of this Action;

       (c)    The producing Party shall provide the receiving Party with information explaining
              how to start, log on to, and operate the stand-alone computer(s) in order to access
              the produced Source Code Material on the stand-alone computer(s);

       (d)    The producing Party will produce Source Code Material in native format on the
              stand-alone computer(s) as described above. The producing Party shall install tools
              that are sufficient for viewing the Source Code Material. The receiving Party’s
              outside counsel and/or experts/consultants may request that additional
              commercially available software tools be installed on the stand-alone computer,
              provided, however, that (a) the receiving Party provides an appropriate license to
              such software tools; (b) the producing Party approves such software tools; and (c)
              such other software tools are reasonably necessary for the receiving Party to
              perform its review of the Source Code Material consistent with all of the protections
              herein. The producing Party shall not unreasonably withhold approval of
              reasonable requests for additional commercially available software tools. The
              receiving Party must provide the producing Party with the CD, DVD, file path, or
              Advanced Package Tool package containing such licensed software tool(s) at least
              five (5) business days in advance of the date upon which the receiving Party wishes
              to have the additional software tools available for use on the standalone computer;



                                                  6
Case
 Case8:20-mc-00127-JLS-JDE Document
      2:20-cv-00078-JRG Document 31 43-3   Filed 01/19/21
                                     Filed 08/14/20  Page Page
                                                          7 of 1721PageID
                                                                    of 41 #:
                                                                          Page
                                                                             360ID
                                  #:2005



       (e)     Access to Protected Material designated HIGHLY CONFIDENTIAL - SOURCE
               CODE shall be limited to outside counsel and its employees and outside consultants
               or experts2 (i.e., not existing employees or affiliates of a Party or an affiliate of a
               Party) retained for the purpose of this litigation and approved to access such
               Protected Materials pursuant to paragraph 5(e) above, as well as those individuals
               in paragraphs 5(b), 5(f), and 5(g) above. A receiving Party may include excerpts of
               Source Code Material in a pleading, exhibit, expert report, discovery document,
               deposition transcript, other Court document, provided that the Source Code
               Materials are appropriately marked under this Order, restricted to those who are
               entitled to have access to them as specified herein, and, if filed with the Court, filed
               under seal in accordance with the Court’s rules, procedures and orders;

       (f)     To the extent portions of Source Code Material are quoted in a Source Code
               Document, either (1) the entire Source Code Document will be stamped and treated
               as HIGHLY CONFIDENTIAL - SOURCE CODE or (2) those pages containing
               quoted Source Code Material will be separately stamped and treated as HIGHLY
               CONFIDENTIAL - SOURCE CODE;

       (g)     Except as set forth in paragraph 10(k) below, no electronic copies of Source Code
               Material shall be made without prior written consent of the producing Party, except
               as necessary to create documents which, pursuant to the Court’s rules, procedures
               and order, must be filed or served electronically;

       (h)     The receiving Party shall be permitted to make three sets of printouts (including
               two sets of photocopies) of Source Code Material, all of which shall be designated
               and clearly labeled “HIGHLY CONFIDENTIAL - SOURCE CODE,” and the
               receiving Party shall maintain a log of all such files that are printed or photocopied.
               The receiving Party may print no more than a reasonable number of pages, unless
               otherwise agreed by the Parties, whose reasonable request for agreement shall not
               be withheld. The producing Party must ensure that all printed pages must indicate
               the original file name of the Source Code Material, and must additionally include
               either page and line numbers for the printed Source Code Material where applicable
               and/or some other coordinates or markers that identify the portion of the Source
               Code Material printed. Upon printing any such portions of Source Code, the printed
               pages shall be collected by the producing Party. The producing Party shall put Bates
               and line numbers, copy, and clearly label as “HIGHLY CONFIDENTIAL -
               SOURCE CODE” any pages printed by the receiving Party. Within three (3)
               business days of a request for pages, the producing Party shall either (i) provide one
               copy of such unobjected pages to the receiving Party and (ii) inform the requesting
               Party of its objection, if any, that the printed portions withheld are excessive and/or
               not done for a permitted purpose. Lead counsel shall meet and confer within four


2
 For the purposes of this paragraph, an outside consultant or expert is defined to include the outside
consultant’s or expert’s direct reports and other support personnel, such that the disclosure to a
consultant or expert who employs others within his or her firm to help in his or her analysis shall
count as a disclosure to a single consultant or expert.
                                                  7
Case
 Case8:20-mc-00127-JLS-JDE Document
      2:20-cv-00078-JRG Document 31 43-3   Filed 01/19/21
                                     Filed 08/14/20  Page Page
                                                          8 of 1722PageID
                                                                    of 41 #:
                                                                          Page
                                                                             361ID
                                  #:2006



              business days of any such objection. If, after a lead counsel meet and confer, the
              producing Party and the receiving Party cannot resolve the objection, the receiving
              Party may file a Motion to Compel Production with the Court;

       (i)    Should such printouts or photocopies be transferred back to electronic media, such
              media shall be labeled “HIGHLY CONFIDENTIAL - SOURCE CODE” and shall
              continue to be treated as such;

       (j)    If the receiving Party’s outside counsel, consultants, or experts obtain printouts or
              photocopies of Source Code Material, the receiving Party shall ensure that such
              outside counsel, consultants, or experts keep the printouts or photocopies in a
              secured locked area in the offices of such outside counsel, consultants, or expert.
              The receiving Party may also temporarily keep the printouts or photocopies at: (i)
              the Court for any proceedings(s) relating to the Source Code Material, for the dates
              associated with the proceeding(s); (ii) the sites where any deposition(s) relating to
              the Source Code Material are taken, for the dates associated with the deposition(s);
              and (iii) any intermediate location reasonably necessary to transport the printouts
              or photocopies (e.g., a hotel prior to a Court proceeding or deposition); and

       (k)    A producing Party’s Source Code Material may only be transported by the
              receiving Party at the direction of a person authorized under paragraph 10(e) above
              to another person authorized under paragraph 10(e) above, on paper or removable
              electronic media (e.g., a DVD, CD-ROM, or flash memory “stick”) via hand carry,
              Federal Express or other similarly reliable courier. Source Code Material may not
              be transported or transmitted electronically over a network of any kind, including a
              LAN, an intranet, or the Internet. Source Code Material may only be transported
              electronically for the purpose of Court proceeding(s) or deposition(s) as set forth in
              paragraph 10(j) above and is at all times subject to the transport restrictions set forth
              herein. But, for those purposes only, the Source Code Materials may be loaded onto
              a stand-alone computer.

11.    Any attorney representing a Party, whether in-house or outside counsel, and any person

       associated with a Party and permitted to receive the other Party’s Protected Material that

       is designated HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY and/or

       HIGHLY CONFIDENTIAL - SOURCE CODE (collectively “HIGHLY SENSITIVE

       MATERIAL”), who obtains, receives, has access to, or otherwise learns, in whole or in

       part, the other Party’s HIGHLY SENSITIVE MATERIAL under this Order shall not

       prepare, prosecute, supervise, or assist in the preparation or prosecution of any patent

       application pertaining to the field of the invention of the patents-in-suit on behalf of the

                                                 8
Case
 Case8:20-mc-00127-JLS-JDE Document
      2:20-cv-00078-JRG Document 31 43-3   Filed 01/19/21
                                     Filed 08/14/20  Page Page
                                                          9 of 1723PageID
                                                                    of 41 #:
                                                                          Page
                                                                             362ID
                                  #:2007



       receiving Party or its acquirer, successor, predecessor, or other affiliate during the

       pendency of this Action and for one year after its conclusion, including any appeals. For

       purposes of this paragraph, “prosecution” includes drafting, amending, advising, or

       otherwise affecting the scope or maintenance of patent claims. Prosecution includes, for

       example, original prosecution, reissue, and reexamination. To avoid any doubt,

       “prosecution” as used in this paragraph does not include representing a party in a

       proceeding that challenges a patent before a domestic or foreign agency (including, but not

       limited to, a reissue protest, ex parte reexamination, inter partes reexamination, post grant

       review, covered business method patent review, or inter partes review). To ensure

       compliance with the purpose of this provision, each Party shall create an “Ethical Wall”

       between those persons with access to HIGHLY SENSITIVE MATERIAL and any

       individuals who, on behalf of the Party or its acquirer, successor, predecessor, or other

       affiliate, prepare, prosecute, supervise or assist in the preparation or prosecution of any

       patent as described above.

12.    Nothing in this Order shall require production of documents, information or other material

       that a Party contends is protected from disclosure by the attorney-client privilege, the work

       product doctrine, or other privilege, doctrine, or immunity. If documents, information or

       other material subject to a claim of attorney-client privilege, work product doctrine, or

       other privilege, doctrine, or immunity is inadvertently or unintentionally produced, such

       production shall in no way prejudice or otherwise constitute a waiver of, or estoppel as to,

       any such privilege, doctrine, or immunity. Any Party that inadvertently or unintentionally

       produces documents, information or other material it reasonably believes are protected

       under the attorney-client privilege, work product doctrine, or other privilege, doctrine, or



                                                9
Case
Case8:20-mc-00127-JLS-JDE Document
     2:20-cv-00078-JRG Document     43-3 08/14/20
                                31 Filed  Filed 01/19/21 Page
                                                    Page 10     24PageID
                                                            of 17  of 41 Page ID
                                                                         #: 363
                                  #:2008



      immunity may obtain the return or destruction of such documents, information or other

      material by promptly notifying the recipient(s) and providing a privilege log for the

      inadvertently or unintentionally produced documents, information or other material. At the

      producing Party’s election, the recipient(s) shall, gather and destroy or return all copies of

      such documents, information or other material to the producing Party. In the event the

      producing Party elects return of the documents, any pages containing privileged or

      otherwise protected markings by the recipient(s) shall instead be destroyed and certified as

      such to the producing Party.

13.   There shall be no disclosure of any DESIGNATED MATERIAL by any person authorized

      to have access thereto to any person who is not authorized for such access under this Order.

      The Parties are hereby ORDERED to safeguard all such documents, information and

      material to protect against disclosure to any unauthorized persons or entities.

14.   Nothing contained herein shall be construed to prejudice any Party’s right to use any

      DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided

      that the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible to

      have access to the DESIGNATED MATERIAL by virtue of his or her employment with

      the designating party, (ii) identified in the DESIGNATED MATERIAL as an author,

      addressee, or copy recipient of such information, (iii) although not identified as an author,

      addressee, or copy recipient of such DESIGNATED MATERIAL, has, in the ordinary

      course of business, seen such DESIGNATED MATERIAL, (iv) a current or former officer,

      director or employee of the producing Party or a current or former officer, director or

      employee of a company affiliated with the producing Party; (v) counsel for a Party,

      including outside counsel and in-house counsel (subject to paragraph 9 of this Order); (vi)



                                               10
Case
Case8:20-mc-00127-JLS-JDE Document
     2:20-cv-00078-JRG Document     43-3 08/14/20
                                31 Filed  Filed 01/19/21 Page
                                                    Page 11     25PageID
                                                            of 17  of 41 Page ID
                                                                         #: 364
                                  #:2009



      an independent contractor, consultant, and/or expert retained for the purpose of this

      litigation and has been approved to receive DESIGNATED MATERIAL pursuant to

      section 5(e); (vii) court reporters and videographers; (viii) the Court; or (ix) other persons

      entitled hereunder to access to DESIGNATED MATERIAL. DESIGNATED MATERIAL

      shall not be disclosed to any other persons unless prior authorization is obtained from

      counsel representing the producing Party or from the Court.

15.   Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

      deposition or hearing transcript, designate the deposition or hearing transcript or any

      portion thereof as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL - ATTORNEY’

      EYES ONLY,” or “HIGHLY CONFIDENTIAL - SOURCE CODE” pursuant to this

      Order. Access to the deposition or hearing transcript so designated shall be limited in

      accordance with the terms of this Order. Until expiration of the 30-day period, the entire

      deposition or hearing transcript shall be treated as confidential.

16.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal and

      shall remain under seal until further order of the Court. The filing party shall be responsible

      for informing the Clerk of the Court that the filing should be sealed and for placing the

      legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER” above the

      caption and conspicuously on each page of the filing. Exhibits to a filing shall conform to

      the labeling requirements set forth in this Order. If a pretrial pleading filed with the Court,

      or an exhibit thereto, discloses or relies on confidential documents, information or material,

      such confidential portions shall be redacted to the extent necessary and the pleading or

      exhibit filed publicly with the Court.




                                                11
Case
Case8:20-mc-00127-JLS-JDE Document
     2:20-cv-00078-JRG Document     43-3 08/14/20
                                31 Filed  Filed 01/19/21 Page
                                                    Page 12     26PageID
                                                            of 17  of 41 Page ID
                                                                         #: 365
                                  #:2010



17.   The Order applies to pretrial discovery. Nothing in this Order shall be deemed to prevent

      the Parties from introducing any DESIGNATED MATERIAL into evidence at the trial of

      this Action, or from using any information contained in DESIGNATED MATERIAL at

      the trial of this Action, subject to any pretrial order issued by this Court.

18.   A Party may request in writing to the other Party that the designation given to any

      DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does not

      agree to redesignation within ten (10) days of receipt of the written request, the requesting

      Party may apply to the Court for relief. Upon any such application to the Court, the burden

      shall be on the designating Party to show why its classification is proper. Such application

      shall be treated procedurally as a motion to compel pursuant to Federal Rules of Civil

      Procedure 37, subject to the Rule’s provisions relating to sanctions. In making such

      application, the requirements of the Federal Rules of Civil Procedure and the Local Rules

      of the Court shall be met. Pending the Court’s determination of the application, the

      designation of the designating Party shall be maintained.

19.   Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed in

      accordance with the terms of this Order shall be advised by counsel of the terms of this

      Order, shall be informed that he or she is subject to the terms and conditions of this Order,

      and shall sign an acknowledgment that he or she has received a copy of, has read, and has

      agreed to be bound by this Order. A copy of the acknowledgment form is attached as

      Appendix A.

20.   To the extent that any discovery is taken of persons who are not Parties to this Action

      (“Third Parties”) and in the event that such Third Parties contended the discovery sought




                                                12
Case
Case8:20-mc-00127-JLS-JDE Document
     2:20-cv-00078-JRG Document     43-3 08/14/20
                                31 Filed  Filed 01/19/21 Page
                                                    Page 13     27PageID
                                                            of 17  of 41 Page ID
                                                                         #: 366
                                  #:2011



      involves trade secrets, confidential business information, or other proprietary information,

      then such Third Parties may agree to be bound by this Order.

21.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties may

      designate as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES

      ONLY” any documents, information or other material, in whole or in part, produced or

      given by such Third Parties. The Third Parties shall have ten (10) days after production of

      such documents, information or other materials to make such a designation. Until that time

      period lapses or until such a designation has been made, whichever occurs sooner, all

      documents, information or other material so produced or given shall be treated as

      “CONFIDENTIAL” in accordance with this Order.

22.   Within thirty (30) days of final termination of this Action, including any appeals, all

      DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes,

      summaries, descriptions, and excerpts or extracts thereof (excluding excerpts or extracts

      incorporated into any privileged memoranda of the Parties and materials which have been

      admitted into evidence in this Action), shall at the producing Party’s election either be

      returned to the producing Party or be destroyed. The receiving Party shall verify the return

      or destruction by a letter furnished to the producing Party. Notwithstanding this provision,

      outside counsel for the Parties may retain one set of pleadings, correspondence, and

      attorney and consultant work product (but not document productions) for archival

      purposes, but must return or destroy any pleadings, correspondence, and consultant work

      product that contain Source Code Material.

23.   The failure to designate documents, information or material in accordance with this Order

      and the failure to object to a designation at a given time shall not preclude the filing of a



                                               13
Case
Case8:20-mc-00127-JLS-JDE Document
     2:20-cv-00078-JRG Document     43-3 08/14/20
                                31 Filed  Filed 01/19/21 Page
                                                    Page 14     28PageID
                                                            of 17  of 41 Page ID
                                                                         #: 367
                                  #:2012



      motion at a later date seeking to impose such designation or challenging the propriety

      thereof. The entry of this Order and/or the production of documents, information and

      material hereunder shall in no way constitute a waiver of any objection to the furnishing

      thereof, all such objections being hereby preserved.

24.   Any Party knowing or believing that any other party is in violation of or intends to violate

      this Order and has raised the question of violation or potential violation with the opposing

      party and has been unable to resolve the matter by agreement may move the Court for such

      relief as may be appropriate in the circumstances. Pending disposition of the motion by the

      Court, the Party alleged to be in violation of or intending to violate this Order shall

      discontinue the performance of and/or shall not undertake the further performance of any

      action alleged to constitute a violation of this Order.

25.   Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed a

      publication of the documents, information and material (or the contents thereof) produced

      so as to void or make voidable whatever claim the Parties may have as to the proprietary

      and confidential nature of the documents, information or other material or its contents.

26.   Nothing in this Order shall be construed to effect an abrogation, waiver or limitation of any

      kind on the rights of each of the Parties to assert any applicable discovery or trial privilege.

27.   Each of the Parties shall also retain the right to file a motion with the Court (a) to modify

      this Order to allow disclosure of DESIGNATED MATERIAL to additional persons or

      entities if reasonably necessary to prepare and present this Action and (b) to apply for

      additional protection of DESIGNATED MATERIAL.




                                                14
Case
Case8:20-mc-00127-JLS-JDE Document
     2:20-cv-00078-JRG Document     43-3 08/14/20
                                31 Filed  Filed 01/19/21 Page
                                                    Page 15     29PageID
                                                            of 17  of 41 Page ID
                                                                         #: 368
                                  #:2013




    So ORDERED and SIGNED this 14th day of August, 2020.




                                             ____________________________________
                                             RODNEY GILSTRAP
                                             UNITED STATES DISTRICT JUDGE




                                        15
Case
Case8:20-mc-00127-JLS-JDE Document
     2:20-cv-00078-JRG Document     43-3 08/14/20
                                31 Filed  Filed 01/19/21 Page
                                                    Page 16     30PageID
                                                            of 17  of 41 Page ID
                                                                         #: 369
                                  #:2014




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

 CELLULAR COMMUNICATIONS                         §
 EQUIPMENT LLC,                                  §
                                                 §
              Plaintiff,                         §
                                                 §
 v.                                              §   CIVIL ACTION NO. 2:20-CV-00078-JRG
                                                 §
 HMD GLOBAL OY,                                  §
                                                 §
              Defendant.                         §

                            APPENDIX A
         UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                        PROTECTIVE ORDER

      I, ___________________________________________, declare that:

1.    My address is _________________________________________________________. My

      current employer is _________________________________________________. My

      current occupation is ________________________________________________.

2.    I have received a copy of the Protective Order in this action. I have carefully read and

      understand the provisions of the Protective Order.

3.    I will comply with all of the provisions of the Protective Order. I will hold in confidence,

      will not disclose to anyone not qualified under the Protective Order, and will use only for

      purposes of this action any information designated as “CONFIDENTIAL,” “HIGHLY

      CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL -

      SOURCE CODE” that is disclosed to me.

4.    Promptly upon termination of these actions, I will return all documents and things

      designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES
Case
Case8:20-mc-00127-JLS-JDE Document
     2:20-cv-00078-JRG Document     43-3 08/14/20
                                31 Filed  Filed 01/19/21 Page
                                                    Page 17     31PageID
                                                            of 17  of 41 Page ID
                                                                         #: 370
                                  #:2015



      ONLY,” or “HIGHLY CONFIDENTIAL - SOURCE CODE” that came into my

      possession, and all documents and things that I have prepared relating thereto, to the

      outside counsel for the party by whom I am employed.

5.    I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

      Protective Order in this action.

      I declare under penalty of perjury that the foregoing is true and correct.



Signature ________________________________________

Date ____________________________________________




                                                2
Case 8:20-mc-00127-JLS-JDE Document 43-3 Filed 01/19/21 Page 32 of 41 Page ID
                                 #:2016




                               EXHIBIT 2
Case
 Case8:20-mc-00127-JLS-JDE
       2:20-cv-00078-JRG Document
                           Document
                                  35 43-3
                                      Filed Filed
                                            09/09/20
                                                  01/19/21
                                                       PagePage
                                                            1 of 233
                                                                   PageID
                                                                     of 41 #:Page
                                                                               379ID
                                   #:2017



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 CELLULAR COMMUNICATIONS                          §
 EQUIPMENT LLC,                                   §
                                                  §
                Plaintiff,                        §
                                                  §
 v.                                               §   CIVIL ACTION NO. 2:20-CV-00078-JRG
                                                  §
 HMD GLOBAL OY,                                   §
                                                  §
                Defendant.                        §

   STIPULATED SUPPLEMENTAL PROTECTIVE ORDER REGARDING CERTAIN
                NON-PARTY CONFIDENTIAL INFORMATION

       WHEREAS, The Honorable Judge Rodney Gilstrap entered a Protective Order in this

matter on August 14, 2020 to govern discovery in the above-captioned matter (Dk. No. 31, the

“Protective Order”);

       WHEREAS, Plaintiff Cellular Communications Equipment LLC (“Plaintiff”) and

Defendant HMD Global Oy (“Defendant”) (collectively, the “Parties”) may produce documents

that include or incorporate confidential non-party information;

       WHEREAS, a Party may be contractually obligated to produce certain documents that

include or incorporate confidential non-party information pursuant to a confidentiality designation

of Outside Attorneys’ Eyes Only;

       IT IS HEREBY ORDERED that documents which a Party is contractually obligated to

produce with confidentiality designation of Outside Attorneys’ Eyes Only or higher, may be

designated as “HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY.” The

Definition of Protected Material in the Protective Order shall include documents designated as

“HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY.”
Case
 Case8:20-mc-00127-JLS-JDE
       2:20-cv-00078-JRG Document
                           Document
                                  35 43-3
                                      Filed Filed
                                            09/09/20
                                                  01/19/21
                                                       PagePage
                                                            2 of 234
                                                                   PageID
                                                                     of 41 #:Page
                                                                               380ID
                                   #:2018



       “HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY” documents,

information, and material may be disclosed only to the persons identified in Paragraph 5(a-b) and

(e-g) of the Protective Order, except upon receipt of the prior written consent of the designating

party, upon order of the Court, or as set forth in paragraph 12 of the Protective Order.

      So ORDERED and SIGNED this 9th day of September, 2020.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE




                                                 2
        Case 8:20-mc-00127-JLS-JDE Document 43-3 Filed 01/19/21 Page 35 of 41 Page ID
                                         #:2019
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                           Eastern District of Texas
                                                       __________              __________

 CELLULAR COMMUNICATIONS EQUIPMENT LLC                                         )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.      2:20-CV-0078-JRG
                       HMD GLOBAL OY                                           )
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                  UL Verification Services Inc. c/o The Corporation Trust Company
                                 Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801
                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Testimony:   YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:
                                           See Attachment 2


 Place: Estate Drive Executive Center                                                  Date and Time:
           790 Estate Drive                                                                              02/05/2021 9:00 am
           Deerfield, IL 60015

          The deposition will be recorded by this method:                     Videographic and stenographic means.

       ✔
       u Production:    You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material:
                                           See Attachment 1




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        01/13/2021
                                   CLERK OF COURT
                                                                                         OR
                                                                                                            /s/ Jeffrey R. Bragalone
                                           Signature of Clerk or Deputy Clerk                                  Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Cellular Communications Equipment LLC                                   , who issues or requests this subpoena, are:
Jeffrey R. Bragalone, 2200 Ross Avenue, Suite 4500W, Dallas, Texas 75201, (214) 785-6671

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
        Case 8:20-mc-00127-JLS-JDE Document 43-3 Filed 01/19/21 Page 36 of 41 Page ID
                                         #:2020
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 2:20-CV-0078-JRG

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
        Case 8:20-mc-00127-JLS-JDE Document 43-3 Filed 01/19/21 Page 37 of 41 Page ID
                                         #:2021
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 8:20-mc-00127-JLS-JDE Document 43-3 Filed 01/19/21 Page 38 of 41 Page ID
                                 #:2022



                    ATTACHMENT B – TOPICS FOR EXAMINATION


                                        I.    DEFINITIONS

       11.     The terms “you,” “your,” and/or “UL Verification Services Inc.” means UL

Verification and its present or former subsidiaries, parents, affiliates, divisions, successors,

predecessors, agents, employees, representatives, directors, officers, trustees, and attorneys, or any

other person or entity acting in whole or in part in concert with any of the foregoing.

       12.     The term “HMD” means HMD Global Oy and its present or former subsidiaries,

parents, affiliates, divisions, successors, predecessors, agents, employees, representatives,

directors, officers, trustees, and attorneys, or any other person or entity acting in whole or in part

in concert with any of the foregoing. For the avoidance of doubt, the term HMD, as defined,

includes HMD America, Inc.

       13.     The term “Plaintiff” or “CCE” means Cellular Communications Equipment LLC.

       14.     The terms “and” and “or”, when used herein, shall be construed conjunctively or

disjunctively as necessary to bring within the scope of the subject interrogatory all responses that

might otherwise be construed to be outside of its scope.

       15.     The term “HMD Product(s)” means the products identified in Appendix A, herein.

       16.     The term “text message(s)” means any one of, or any portion of, an SMS message,

MMS message, or RCS message.

       17.     The term “Text Message Related Test(s)” means any and all tests that include or

are otherwise related to sending, attempting to send, receiving, attempting to receive, generating

any portion of, or attempting to generate any portion of a text message; and/or any and all tests

involving use of any HMD Products’ messaging application (e.g., the Messages application).




                                                  1
Case 8:20-mc-00127-JLS-JDE Document 43-3 Filed 01/19/21 Page 39 of 41 Page ID
                                 #:2023



           18.   The terms “document” and/or “thing” are synonymous in meaning and equal in

scope to the usage of this term in FED. R. CIV. P. 34(a) (and as construed under the applicable

case law) and shall be construed to mean, at least, but without limitation any written, printed,

typed, stored, photostated, photographed, recorded or otherwise reproduced communication,

compilation or reproduction including computer or electronically generated or stored information

or data, whether asserted to be privileged or not. “Document” and/or “thing” specifically includes

all forms of electronically stored information allowed by Federal Rules of Civil Procedure 26 and

34. A draft or non-identical copy is a separate “document” and/or “thing” within the meaning of

this term. As used herein, “document” and/or “thing” also means any tangible item(s), which

constitute or contain matters within the scope of Fed. R. Civ. P. 26(b).

           19.   The terms “litigation” or “lawsuit” refer to CCE’s lawsuit for the alleged

infringement of the patents-in-suit in the United States District Court for the Eastern District of

Texas, Marshall Division, Case No. 2:20-cv-078.

           20.   The term “person” shall be broadly construed to include natural persons, as well as

corporations, partnerships, unincorporated associations, joint ventures, sole proprietorships, or any

other entity or organization of individuals.

                                      II.      INSTRUCTIONS

           1.    One or more representatives may be produced at deposition for one or more topics.

           2.    If in responding to these topics you claim any ambiguity in either a topic or a

definition or instruction applicable thereto, identify in advance of the deposition the language you

consider ambiguous and state the interpretation you are using in preparing your witness(es) to

testify.

        3.       For each of these Interrogatories, the relevant timeframe is March 17, 2014 through
the present.


                                                  2
Case 8:20-mc-00127-JLS-JDE Document 43-3 Filed 01/19/21 Page 40 of 41 Page ID
                                 #:2024



                           III.     TOPICS FOR EXAMINATION

Topic No. 1: All facts related to any request from HMD to you to perform any Text Message

Related Test for any HMD Product.

Topic No. 2: All facts related to each Text Message Related Test that has been performed by you

in relation to any HMD Product.

Topic No. 3: All facts related to each Text Message Related Test performed by you in relation to

any HMD Product, wherein the Text Message Related Test includes a text message comprising a

short code.

Topic No. 4: All facts related to any communications with HMD related to any testing result for

any Text Message Related Test(s).

Topic No. 5: All facts related to all agreements between HMD and you related to any Text

Message Related Test.

Topic No. 6: All facts related to all invoices or other requests for payment provided to HMD in

relation to testing the HMD Products.

Topic No. 7: All facts related to persons knowledgeable of each Text Message Related Test that

has been performed by you in relation to any HMD Product.

Topic No. 8: For each Text Message Related Test that has been performed by you in relation to

any HMD Product, when and where each test occurred.

Topic No. 9: All facts related to communications between you and HMD relating to this lawsuit,

CCE, or U.S. Patent No. 7,218,923.

Topic No. 10: All facts related any document produced by you in this lawsuit, including, but not

limited to, business record and/or authenticity foundation for any such document.




                                               3
Case 8:20-mc-00127-JLS-JDE Document 43-3 Filed 01/19/21 Page 41 of 41 Page ID
                                 #:2025



                               APPENDIX B – HMD Products


 Nokia 9.3 PureView      Nokia 9 PureView           Nokia 8.3 5G    Nokia 8.1
 Nokia 8 Sirocco         Nokia 8                    Nokia 7.2       Nokia 7.1
 Nokia 7 Plus            Nokia 7                    Nokia 6.2       Nokia 6.1 Plus
 Nokia 6.1               Nokia 6                    Nokia 5.3       Nokia 5.1 Plus
 Nokia 5.1               Nokia 5                    Nokia 4.2       Nokia 3.2
 Nokia 3.1 Plus          Nokia 3.1 C                Nokia 3.1 A     Nokia 3.1
 Nokia 3 V               Nokia 3                    Nokia 2.3       Nokia 2.2
 Nokia 2.1               Nokia 2 V                  Nokia 2         Nokia 1.3
 Nokia 1 Plus            Nokia 1                    Nokia C5 Endi   Nokia C2 Tava
 Nokia C2 Tennen         Nokia C2                   Nokia C1        Nokia X71
 Nokia 2 Verizon         Nokia 3.1 Rooster          Nokia X5        Nokia X6
 Nokia X7                Nokia 8 V 5G UW
                         (aka the Nokia 8.3 V
                         5G)

In addition to the above-identified models, all other substantially similar models—including all

devices with Android version 4.2 or higher—that are made, used, sold, offered for sale, and/or

imported by Defendant are included in the Accused Instrumentalities.




                                                4
